FILED
                            NOT FOR PUBLICATION                             DEC 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30277

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00049-RMP

  v.
                                                 MEMORANDUM*
SAMUEL WILLIAM WRIGHT,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
                  Rosanna Malouf Peterson, Chief Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Samuel William Wright appeals from the district court’s judgment and

challenges his guilty-plea conviction and 63-month sentence for distribution of

heroin, in violation of 21 U.S.C. § 841(a). Pursuant to Anders v. California, 386

U.S. 738 (1967), Wright’s counsel has filed a brief stating that there are no grounds

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for relief, along with a motion to withdraw as counsel of record. We have

provided Wright the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Wright has waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   13-30277